DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of species 1a (figures 1-14 of the pump embodiment), species 2b (figure 15b of bearing embodiments), species 3e (figures 19a-c of the impeller embodiments) and species 4a (drive coil is a dual-star winding) in the reply filed on 08/04/22 is acknowledged.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 164The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "1921.2" and "1922.2" have both been used to designate “pad”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 2, 13, 18, 24, 37, 46, 65 are objected to because of the following informalities:  
Claim 2 is objected to for part d being grammatically incorrect: “offset from a respect one”. 
Claim 13 is objected to for referring to “one three phase motors” and “two three phase motors”. For the purposes of examination this will be understood to be “one three-phase motor” or “two three-phase motors”.
Further, the claim states “a number of coils connected using at least one of a” delta/star configuration but this is grammatically incorrect. It also references “a number of coils” when it isn’t clear if/how this is related to the previously claimed “at least one bearing coil” of claim 1.
Further, the claim indicates the drive includes “12 stator poles” when claim 1 has already identified the presence of stator poles, making it unclear whether these are additional or the same as were referenced in claim 1.
Claim 18 refers to “at least one bearing coil” when claim 1 has already identified a “bearing coil”, making it unclear whether they are the same coil or different coils.
It then refers to “at least one bearing stator leg” when claim 1 has already identified “first” and “second” bearing stator legs, making it unclear whether this is distinct, or one of the “first” or “second” legs. 
The claim is also grammatically incorrect at the line beginning with (3). 
The claim also refers to “an individual bearing” when it isn’t clear whether this refers to the previously claimed “magnetic bearing” of claim 1, one of the first/second bearing members of claim 1, or something distinct from either interpretation. 
Claim 24 also refers to “an individual bearing” without it being clear what it is referring to. 
Claim 37 is objected to for referring to the impeller having “first and second sets of vanes” because it isn’t clear how (if at all) these relate to the previously claimed “vanes” of claim 1. 
Further, the claim is objected to for referring to “a first cavity portion”, “a first inlet” and “a first outlet” since claim has already referred to “a cavity” with “an inlet” and “an outlet”. It is unclear how (if at all) these elements are related to one another. 
Similar objections are made with regards to the “second cavity portion”, “second inlet” and “second outlet”.
 Claim 46 appears to be missing a comma between “in use” and “and wherein the controller”. 
Claim 65 has a typographical error associated with “attractice”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 24, 37, 50, 69 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 24 is indefinite for referring to “a tapered iron shoe” when it is unclear what a shoe is when it relates to the subject matter of this claim.
Claim 37 is indefinite because it is unclear whether this is intended to be two claims or one claim. In part d) the claim abruptly breaks off and appears to start a new claim: “…the upper surface includes a leading ramp and a trailing flay pad A heart pump according to claim 43, wherein at least one of:…”  For the purposes of examination, the inclusion of “A heart pump according to claim 43” is understood to be included by error, and the subject matter of i), ii), iii), and iv) are understood to belong to d).  
Claim 50 is indefinite for depending on a cancelled claim. For the purposes of examination it is understood to depend from claim 46 but clarification is required. 
Claim 69 is indefinite for depending on a cancelled claim. For the purposes of examination it is understood to depend from claim 65, but clarification is required. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 54, 59-60, 64-65, and 69 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Masuzawa et al. (US 20120245680 A1) hereinafter known as Masuzawa.
Regarding claim 54 Masuzawa discloses a heart pump (Figure 6a) including:
a housing (110) defining a cavity (120) including an inlet aligned with an axis of the cavity (141 (at least part of the inlet is aligned with an axis of the cavity)) and an outlet provided in a circumferential outer wall of the cavity (151);
an impeller located within the cavity (130) which includes a rotor ([0223] and Figure 16a the impeller/rotor/vanes are integral) and vanes mounted thereon (131) for urging fluid from the inlet radially outwardly to the outlet (the applicant is advised that, while the features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 44 USPQ2d 1429.  In addition, it has been held by the courts that apparatus claims cover what a device is, not what a device does.  Hewlett-Packard Co. v. Bausch  & Lomb Inc., 15 USPQ2d 1525 (Fed. Cir. 1990).  In this case, the patented apparatus of Masuzawa discloses (as detailed above) all the structural limitations required to perform the recited functional language, therefore was considered to anticipate the claimed apparatus. See also [0223]); and 
a drive (170) for rotating the impeller (this is also stated as a “functional limitation”. See above. See also [0261]) which includes:
a plurality of circumferentially spaced permanent drive magnets (174) mounted within and proximate a first face of the rotor (Figure 10b shows magnets 174 adjacent a first face of impeller 130 which equates to the rotor); and 
a plurality of circumferentially spaced drive coils mounted within the housing (182) proximate a first end of the cavity (Figures 1a-b and 6a), each coil being wound on a respective drive stator pole (181; [0279]) of a drive stator (171) and being substantially radially aligned with the drive magnets (Figure 10a-b and [0286]),
wherein the drive coils are configured to generate a drive magnetic field that cooperates with the drive magnets to thereby rotate the impeller (this is stated as a functional limitation (see explanation above). See also [0223]).
Regarding claim 59 Masuzawa discloses a heart pump including:
a housing defining a cavity with an inlet aligned with an axis of the cavity and an outlet in a circumferential outer wall of the cavity;
an impeller provided within the cavity which includes a rotor and vanes mounted thereon for urging fluid from the inlet radially outwardly to the outlet; and 
a drive for rotating the impeller in the drive which includes:
a plurality of circumferentially spaced permanent drive magnets mounted within an proximate a first face of the rotor; and 
a plurality of circumferentially spaced drive coils mounted within the housing proximate a first end of the cavity (see the rejection to claim 54 above), and 
wherein vanes of the impeller and the first end of the housing cooperate to define a hydrodynamic bearing ([0308]).
Regarding claim 60 Masuzawa discloses the pump of claim 59 substantially as is claimed,
wherein Masuzawa further discloses the bearing is defined by an upper surface of the vanes of the impeller facing the first end of the cavity ([0308]).
Regarding claim 64 Masuzawa discloses the pump of claim 59 substantially as is claimed,
wherein Masuzawa further discloses the pump includes a magnetic bearing (180) to control an axial position of the impeller (this is stated as a “functional limitation” (see explanation above). See also [0250]) and at least partially restrain radial movement of the impeller (this is likewise stated as a functional limitation. See [0296]), and 
wherein the hydrodynamic bearing is configured to operate if the magnetic bearing fails (this is stated as an “intended use” of the bearing. The applicant is advised that a recitation of the intended use of an invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). In this case, the patented structure of Masuzawa was considered capable of performing the cited intended use of operating if the magnetic bearing fails).
Regarding claim 65 Masuzawa discloses the pump of claim 59 substantially as is claimed,
wherein Masuzawa further discloses the pump includes a controller (190) that controls operating of the drive and bearing in use and controls the drive to selectively generate an axial attractive force to move the impeller within the cavity (this is stated as an “intended use” of the controller which a controller is understood able to be programmed to do. See also [0053]).
Regarding claim 69 Masuzawa discloses the pump of claim [65?] substantially as is claimed,
wherein Masuzawa further discloses the controller detects failure of the magnetic bearing based on sensor signals or controls the drive to generate the attractive force in response to detection (this is likewise claimed as an “intended use” of the controller (see explanation above). The controller is considered capable of detecting sensor signals (see [0226]) which indicates it could detect failure if desired.).

Allowable Subject Matter
Claims 1-3, 8, 12-13, 15-18, 24, 32, 37, 40, 46, 50, and 57  allowed.

The following is an examiner’s statement of reasons for allowance: 
Regarding claim 57, the prior art recited above, to Masuzawa, discloses: 
a heart pump including:
a housing defining a cavity with an inlet aligned with an axis of the cavity and an outlet in a circumferential outer wall of the cavity;
an impeller within the cavity which includes a rotor and vanes mounted on the rotor for urging fluid from the inlet radially outwardly to the outlet (see the explanation in the rejection to claim 54 above); and 
a magnetic bearing (180) including:
an annular magnetic bearing member (185) mounted within and proximate a second face of the rotor (represented in figures by impeller 130), 
a number of circumferentially spaced substantially U-shaped bearing stators (181) mounted in the housing proximate a second end of the cavity (Figure 10b; [0244]), each bearing stator having first and second legs ([0279] a u-shape indicates two legs); and 
at least one bearing coil on each bearing stator (182; [0279]) that generates a magnetic field that cooperates with the bearing members to control an axial position of the impeller (this is stated as a “functional limitation” (see explanation above). See also [0250]).
However, Masuzawa is silent with regards to the bearing including two annular bearing members which are positioned, one radially outwardly of one another, which interact with the u-shaped stator legs respectively. While the concept of a double-bearing, one positioned radially inwardly of one another, the art is silent with regards to these two bearings interacting with each leg, respectively, of the u-shaped stator legs. This claim is accordingly novel over the prior art.
Claim 1 is likewise allowable, since it incorporates the subject matter of claims 54 and 57, meaning its allowability is due to the same reason as claim 57, above. 
but is silent with regards to the annular magnetic bearing 
Claims 2-3, 8, 12-13, 15-18, 24, 32, 37, 40, 46, and 50 are allowable since they depend from an allowable claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacqueline Woznicki whose telephone number is (571)270-5603.  The examiner can normally be reached on M-Th 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jacqueline Woznicki/           Primary Examiner, Art Unit 3774                                                                                                                                                                                             08/26/22